Citation Nr: 0702974	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  00-22 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel






INTRODUCTION

The appellant had active military service from February 1953 
to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO rating decision that 
denied service connection for diabetes mellitus.  

In June 2005, the Board remanded this matter to the RO for 
further development.  After accomplishing the requested 
actions, the RO continued the denial of the claim and 
returned this matter to the Board for further appellate 
consideration.

The appellant requested a hearing before a member of the 
Board at the RO in New York.  He was notified by a letter 
dated January 12, 2005 of the scheduled travel board hearing, 
however, the RO in a January 18, 2005 report of contact 
reported the veteran's statement that he requested the 
hearing be cancelled.  Accordingly, the Board will proceed 
with its review of this matter on the basis of the current 
record.  See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Diabetes mellitus was not shown in service or for many 
years thereafter, and there is no competent and probative 
evidence of a nexus between any current diabetes mellitus and 
any incident of service.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
military service, nor may incurrence of diabetes mellitus be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
the veteran was duly notified of the provisions of VCAA in a 
July 2005 letter.  Development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the matter now before the Board, the VCAA's notice 
requirements were provided to the appellant after the rating 
action on appeal.  This makes sense, inasmuch as the May 1999 
rating decision on appeal was issued before enactment of the 
VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As the Board concludes below that 
the preponderance is against the veteran's claim for service 
connection, any questions as to a higher rating and the 
appropriate effective date to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, private records, and VA treatment records.  The 
Board also notes that this matter has been remanded to ensure 
that VA's duty to assist has been fulfilled.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  

The record also presents no basis for the RO to undertake any 
further action to fulfill the duty to assist.  In this  
regard, the Board notes that the appellant has not responded 
to RO requests for authorization to enable it to obtain 
private medical records, no further action in this regard is 
warranted.  Hence, no further action in this regard is 
warranted.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.
Factual Background

Service medical records are negative for any findings or 
diagnoses of diabetes mellitus.  A December 1953 laboratory 
study included a urinalysis that was negative for sugar.  
Both the February 1953 induction physical examination report 
and February 1955 separation examination report were negative 
for sign of diabetes mellitus, and laboratory studies 
associated with those examinations were negative for sugar in 
the urine..

In association with a March 1980 VA medical examination, 
urinalysis was negative for sugar in the urine specimen.

In an August 1993 VA medical report, the examiner assessed a 
history of diabetes and noted that the veteran's statement 
that his private physician diagnosed him with diabetes 
mellitus four months earlier.  The veteran was reported to be 
in no acute distress, and the record contained no medical 
evidence linking the diabetes mellitus to military service or 
a service-connected disability.

December 1998 and July 2005 letters from R. K., M.D. report 
the veteran's treatment for diabetes mellitus from February 
1994 to May 1997.  Dr. K. stated that many patients are 
asymptomatic for years before seeking treatment.  

In an undated buddy statement, J.V. stated that he knew the 
veteran to experience urinary frequency during and after his 
military service period

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).
 
Service connection may be granted for diabetes mellitus 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).

In this case, the appellant's service medical record shows 
that he was treated on separate occasions in March 1953 for 
abdominal pain and persistent vomiting; there is no 
indication of subsequent recurrence of either problem.  On 
the February 1955 report of the appellant's separation 
physical examination, the endocrine system is checked as 
"normal" and all laboratory findings are apparently within 
normal limits.  Accordingly, there is no objective evidence 
that diabetes mellitus was present during military service.   

Service connection may be presumed for certain chronic 
diseases, including diabetes mellitus, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113;  38  C.F.R. §§ 3.307, 3.309.  However, there is 
no medical evidence in this case that diabetes mellitus was 
manifest to any degree during the first year after discharge.  

The earliest evidence of diabetes is an August 1993 VA 
treatment note that reported assessed the veteran's history 
of diabetes mellitus.  Medical letters of Dr. K. dated in 
1998 and 2005 verify the veteran's treatment for diabetes 
mellitus from 1994 to 1997.  While Dr. K. opined that many 
patients are asymptomatic for years before seeking treatment, 
VA laboratory studies in March 1980 continued to show no 
sugar in the urine specimen.  Further, Dr. K. did not have 
actual service medical records available for his review,. And 
did not opine that diabetes mellitus actually began in 
service.  There no evidence of a nexus between the veteran's 
diabetes mellitus and military service has been provided.  

The Board notes that no diabetes mellitus was shown in 
service.  The first medical record noting the veteran's 
symptoms and providing a diagnosis of diabetes mellitus was 
in August 1993.  This was more than 30 years after the 
veteran's discharge from service. [Parenthetically, the Board 
notes that the length of time between the diagnosis of a 
disability and service is a factor that weighs against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).].  

In addition to the medical evidence, the Board has considered 
the appellant's own assertions and the buddy statement of JV 
in connection with the claim on appeal.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
and his friend are competent to provide evidence of visible 
symptoms, they are not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). As noted above, however, as a layman without 
appropriate medical training and expertise, the neither the 
appellant nor his buddy is not competent to render a 
probative opinion on a medical matter-such as whether his 
diabetes mellitus became manifest during his military service 
or during a presumptive period.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  As such, their assertions 
in this regard have no probative value. 

Accordingly,  the Board finds that the claim for service 
connection for diabetes mellitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; and, in the absence of  
competent and probative evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);  38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


